In the Missouri Court of Appeals
              Eastern District
OCTOBER 14, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED100415   ROGER S. GRAEFSER, APP V. STATE OF MISSOURI,
      RES

2.    ED100615 STATE OF MISSOURI, RES V ARIZONA HALL, JR., APP

3.    ED100748 ERIC TAYLOR, APP V STATE OF MISSOURI, RES

4.    ED100842 ASHLEY KINGSMORE, RES V. JAMES STAUB, APP

5.    ED100907 IN THE INTEREST OF: J.E.J., JR.

6.    ED101017 VICTOR MOORE, SR., APP V MBR MGMT CORP, RES

7.    ED101030 MICHAEL L. SANDERS, APP V STATE OF MISSOURI, RES

8.    ED101115 DARRELL FISHER, APP V STATE OF MISSOURI, RES

9.    ED101189 VERNON THOMAS SR ETAL APP V INFINITY INS ETAL
      RES

10.   ED101270 JAMES P. DELSING, APP V KATHLEEN M. DELSING, RES